Case 6:19-cv-06108-SOH-BAB Document 72                Filed 08/24/20 Page 1 of 15 PageID #: 362




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

  ALEX JEROME THOMAS, JR.                                                              PLAINTIFF


  v.                                   Case No. 6:19-cv-6108


  WENDY KELLEY (Arkansas Department of
  Correction), JASON M. KELLEY; JANE DOE/
  NURSE AMANDA; MR. HARDER (Security
  Officer, ORCU); MR. EARL (Warden, ORCU);
  MR. JACKSON (Assistant Warden, ORCU);
  CRYSTAL MCCOY; and NURSE CASSANDRA
  BRANSON                                                                          DEFENDANTS

                                              ORDER

         Before the Court is the Report and Recommendation filed July 31, 2020, by the Honorable

  Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

  59). Judge Bryant recommends that the Court grant in part and deny in part Defendants’ motion

  to dismiss (ECF No. 18), and motions for summary judgment (ECF Nos. 23, 48). Plaintiff has not

  objected and his time to do so has passed. Defendants object to the extent that Judge Bryant

  recommends denial of their motions. The Court finds the matter ripe for consideration.

                                        I. BACKGROUND

         On September 5, 2019, Plaintiff filed this case pursuant to 42 U.S.C. § 1983, alleging that

  Defendants violated his constitutional rights while he was incarcerated in the Arkansas Department

  of Correction (“ADC”), Ouachita River Unit.        Specifically, Plaintiff alleges that, after he

  underwent jaw surgery, Defendants Jane Doe/Nurse Amanda, Harder, Jason Kelley, McCoy, and

  Branson ignored his requests for pain medication for more than eight hours. Plaintiff also alleges

  that, post-surgery, he pressed the emergency-call button in his hospital room, but the button did

  not work, and he was unable to get anyone’s attention for help with his post-operative pain.
Case 6:19-cv-06108-SOH-BAB Document 72                           Filed 08/24/20 Page 2 of 15 PageID #: 363




  Plaintiff seeks compensatory and punitive damages, along with injunctive relief.

           Plaintiff filed two grievances that are relevant to the above allegations: OR-19-00663 and

  OR-19-00664. He filed grievance OR-19-00664 on June 14, 2019, complaining of both the delay

  in providing pain medication and the non-functioning emergency-call button. (ECF No. 24-2, p.

  6). Grievance OR-19-00664 identifies only Defendants Harder and Nurse Amanda as being

  involved in the complained-of circumstances. The response to OR-19-00664 indicates that “[s]taff

  will be educated on the proper channels to follow concerning oral surgery patients to ensure

  matters such as this do not occur in the future.”             (ECF No. 24-2, p. 3).1 Plaintiff did not appeal

  this response.

           On June 19, 2019, Plaintiff filed grievance OR-19-00663, complaining again about the

  non-functioning emergency-call button in his hospital room. (ECF No. 24-2, p. 3). Grievance

  OR-19-00663 does not identify any of the Defendants as being involved in the complained-of

  circumstances. The response to that grievance indicates that ADC was aware of the problem with

  the emergency call system and was working on it. Plaintiff did not appeal this response.

           Plaintiff filed this lawsuit on September 5, 2019. On November 25, 2019, Defendants

  Wendy Kelley, Earl, and Jackson filed a motion to dismiss, arguing that Plaintiff’s official-

  capacity claims against them must be dismissed pursuant the doctrine of sovereign immunity. On

  December 24, 2019, Defendants Jason Kelley, McCoy, and Branson (collectively, “the Medical

  Defendants”) filed a motion for summary judgment, arguing that Plaintiff failed to fully exhaust

  his administrative remedies before bringing the claims against them.                         On April 21, 2020,

  Defendants Wendy Kelley, Earl, Jackson, and Harder (collectively, “the ADC Defendants”) filed

  a motion for summary judgment, making substantially the same argument.


  1
   All citations to specific pages in record filings are to the document’s page number when viewed in a .pdf file viewer,
  not to page numbers on the physical filings.

                                                            2
Case 6:19-cv-06108-SOH-BAB Document 72                Filed 08/24/20 Page 3 of 15 PageID #: 364




         On July 31, 2020, Judge Bryant issued the instant Report and Recommendation regarding

  the three above-discussed motions. He recommends that the Court grant the motion to dismiss,

  grant in part and deny in part the ADC Defendants’ summary judgment motion, and deny the

  Medical Defendants’ summary judgment motion. The ADC Defendants and Medical Defendants

  have filed a joint objection to the portions of the Report and Recommendation that recommend

  partial or outright denial of their motions.

                                           II. DISCUSSION

         “[T]he specific standard of review depends, in the first instance, upon whether or not a

  party has objected to portions of the report and recommendation.” Anderson v. Evangelical

  Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

  “objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

  356, 358-59 (8th Cir. 1990). In the absence of objections, the Court “need only satisfy itself that

  there is no clear error on the face of the record.” Fed. R. Civ. P. 72 advisory committee’s note,

  subd. (b).

          As discussed above, Judge Bryant has made findings regarding three dispositive motions:

  (1) the motion to dismiss claims against certain defendants based on sovereign immunity, (2) the

  Medical Defendants’ motion for summary judgment based on failure to exhaust administrative

  remedies; and (3) the ADC Defendants’ similar summary judgment motion. The Court will begin

  by addressing the motion to dismiss. Then the Court will take up the summary judgment motions,

  which concern the same issue.

         A. Motion to Dismiss

         Defendants Wendy Kelley, Earl, and Jackson seek dismissal of Plaintiff’s official capacity

  claims against them because they are employees of a state agency, and thus, are entitled to



                                                  3
Case 6:19-cv-06108-SOH-BAB Document 72                          Filed 08/24/20 Page 4 of 15 PageID #: 365




  sovereign immunity. Judge Bryant agrees that they are entitled to sovereign immunity and

  recommends that the Court dismiss Plaintiff’s official capacity claims against Defendants Wendy

  Kelley, Earl, and Jackson with prejudice. Judge Bryant also noted that, although the motion to

  dismiss was not filed by Defendant Harder, nor did it discuss him or seek relief on his behalf, he

  is nonetheless alleged to be an ADC employee. Conducting a sua sponte analysis, Judge Bryant

  recommends that Defendant Harder is likewise entitled to sovereign immunity, and thus, Plaintiff’s

  official capacity claims for money damages against him should be dismissed.2 Judge Bryant noted

  further that, liberally construed, Plaintiff’s complaint appears to also set out an official capacity

  claim for prospective injunctive relief against Defendant Harder, which should survive as a viable

  exception to sovereign immunity pursuant to Ex Parte Young, which permits prospective

  injunctive relief against state officials for ongoing federal law violations. 209 U.S. 123 (1908).

             No party has objected to these recommendations. Being well and sufficiently advised, and

  finding no clear error on the face of the record, the Court will adopt the Report and

  Recommendation to the extent that it recommends that the Court grant the motion to dismiss (ECF

  No. 18) and dismiss with prejudice the official capacity claims against Defendants Wendy Kelley,

  Earl, and Jackson. See Murphy v. State of Ark., 127 F.3d 750, 754 (8th Cir. 1997) (utilizing

  sovereign immunity in dismissing official capacity claims for money damages against state

  employees in a section 1983 case). The Court will also adopt the Report and Recommendation to

  the extent that it recommends the sua sponte dismissal with prejudice of the official capacity claims

  for money damages against Defendant Harder.3 However, Plaintiff’s official capacity claim for


  2
   A court may sua sponte dismiss a section 1983 claim without giving the parties notice and a chance to respond if the
  dismissal does not precede service of process and the claims obviously fail on the facts alleged. Smith v. Boyd, 945
  F.2d 1041, 1042-43 (8th Cir. 1991). Defendant Harder has been served and, as Judge Bryant discussed, Plaintiff
  clearly alleged that Defendant Harder is an ADC employee. Plaintiff’s official capacity claims obviously fail on the
  facts alleged due to sovereign immunity because he seeks money damages against an employee of a state agency.
  3
      The Report and Recommendation recommends that the motion to dismiss (ECF No. 18) be granted to effectuate this

                                                           4
Case 6:19-cv-06108-SOH-BAB Document 72                         Filed 08/24/20 Page 5 of 15 PageID #: 366




  prospective injunctive relief against Defendant Harder will remain.

          B. Summary Judgment Motions

          The Medical Defendants and the ADC Defendants have each moved for summary

  judgment on all claims against them because Plaintiff failed to fully exhaust his administrative

  remedies before filing this case. Judge Bryant makes various findings and recommendations as to

  these motions. In short, he recommends that the Court deny the Medical Defendants’ motion and

  grant in part and deny in part the ADC Defendants’ motion. Before separately addressing those

  motions, the Court will first recount the applicable law regarding exhaustion of administrative

  remedies.

          The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

  with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

  prisoner confined in any jail, prison, or other correctional facility until such administrative

  remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory. Porter

  v. Nussle, 534 U.S. 516, 524-25 (2002). “[T]o properly exhaust administrative remedies[,]

  prisoners must complete the administrative review process in accordance with the applicable

  procedural rules.” Jones v. Bock, 599 U.S. 199, 218 (2007) (internal quotation marks omitted).

  “The level of detail necessary in a grievance to comply with the grievance procedures will vary

  from system to system and claim to claim, but it is the prison’s requirements, and not the PLRA,

  that define the boundaries of proper exhaustion.” Id.

          An inmate’s remedies are exhausted “when [the] inmate pursues the prison grievance

  process to its final stage and receives an adverse decision on the merits.” Hammett v. Cofield, 681



  dismissal. However, as noted above, the motion to dismiss did not discuss Defendant Harder or request any relief on
  his behalf, so any relief granted or denied to him with respect to sovereign immunity is more appropriately done sua
  sponte.

                                                           5
Case 6:19-cv-06108-SOH-BAB Document 72                 Filed 08/24/20 Page 6 of 15 PageID #: 367




  F.3d 945, 947 (8th Cir. 2012). If an inmate has not fully exhausted his administrative remedies

  when he files his complaint, “dismissal is mandatory.” Johnson v. Jones, 340 F.3d 624, 627 (8th

  Cir. 2003).

         The PLRA, however, requires exhaustion of only “such administrative remedies as are

  available.” 42 U.S.C. § 1997e(a). The availability of a remedy is about more than just whether an

  administrative procedure is “on the books.” Townsend v. Murphy, 898 F.3d 780, 783 (8th Cir.

  2018) (citing Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1859 (2016)). Available remedies are

  “capable of use for the accomplishment of a purpose” and that “which is accessible or may be

  obtained.” Booth v. Churner, 532, U.S. 731, 737-38 (2001). A remedy is unavailable: (1) when

  “it operates as a simple dead end—with officers unable or consistently unwilling to provide any

  relief;” (2) when the “administrative scheme might be so opaque that it becomes, practically

  speaking, incapable of use;” or (3) “when prison administrators thwart inmates from taking

  advantage of a grievance process through machination, misrepresentation, or intimidation.” Ross,

  ___ U.S. ___, 136 S. Ct. at 1859-60 (2016). An inmate’s subjective beliefs regarding exhaustion

  are irrelevant in determining whether administrative procedures are available. See Chelette v.

  Harris, 229 F.3d 684, 688 (8th Cir. 2000).

         The ADC grievance policy in effect at the time of the alleged constitutional violations was

  Administrative Directive 14-16. (ECF No. 48-2). That directive sets out a three-step process for

  inmates to exhaust their administrative remedies. The first step is for an inmate to file an informal

  resolution with a designated problem solver within fifteen days of the incident. Id. at 5. The form

  must include “a brief statement that is specific as to the substance of the issue or complaint to

  include the date, place, personnel involved or witnesses, and how the policy or incident affected

  the inmate submitting the form.” Id. at 5-6. The problem solver investigates the complaint and



                                                   6
Case 6:19-cv-06108-SOH-BAB Document 72                  Filed 08/24/20 Page 7 of 15 PageID #: 368




  provides a written response within three working days. Id. at 8. If the inmate is unsatisfied with

  the response, or receives no response within the time allowed, he may proceed to step two by filing

  a formal grievance. Id. at 7-8. The warden (or health services administrator, for medical

  grievances) must then respond in writing to the grievance within twenty working days. Id. at 8-9.

  If the inmate is unsatisfied with the response, or receives no response within the time allowed, he

  may proceed to step three by appealing to the appropriate ADC chief deputy/deputy/assistant

  director. Id. at 9. A written decision or rejection of an appeal is the end of the grievance process.

  Id. at 12. Administrative Directive 14-16 also includes the following warnings:

          Inmates are hereby advised that they must exhaust their administrative remedies as
          to all defendants at all levels of the grievance procedure before filing a Section 1983
          lawsuit and Claims Commission claim. If this is not done, their lawsuits or claims
          may be dismissed immediately.

          ...

          Grievances must specifically name each individual involved for a proper
          investigation and response to be completed by the ADC. . . . Inmates who fail to
          name all parties during the grievance process may have their lawsuit or claim
          dismissed by the court or commission for failure to exhaust against all parties.

  Id. at 5-6, 17.

          With that framework in mind, the Court will separately take up Defendants’ summary

  judgment motions.

                    1. The ADC Defendants’ Summary Judgment Motion

          The ADC Defendants contend that all of Plaintiff’s claims against them should be

  dismissed because Plaintiff failed to exhaust his administrative remedies in two ways before filing

  this lawsuit. First, they argue that Plaintiff failed to name Defendants Wendy Kelley, Earl, and

  Jackson in any grievance and failed to name Defendant Harder in grievance OR-19-00663. Thus,

  they contend that he failed to exhaust his administrative remedies with respect to any grievance

  that did not name them. Second, they argue that Plaintiff failed to appeal either grievance to the
                                                    7
Case 6:19-cv-06108-SOH-BAB Document 72                  Filed 08/24/20 Page 8 of 15 PageID #: 369




  conclusion of the ADC’s grievance process, so he failed to exhaust his administrative remedies

  with respect to all of his claims against the ADC Defendants before filing this lawsuit.

         Judge Bryant agrees that Plaintiff failed to name Defendants Wendy Kelley, Earl, and

  Jackson in either of the grievances he filed. Thus, Judge Bryant finds that Plaintiff failed to exhaust

  his administrative remedies as to Defendants Wendy Kelley, Earl, and Jackson, who are

  consequently entitled to summary judgment. Judge Bryant also finds that Plaintiff failed to name

  Defendant Harder in grievance OR-19-00663, so Plaintiff’s claims against Defendant Harder that

  are related to grievance OR-19-00663 should likewise be dismissed for failure to exhaust. Judge

  Bryant recommends that those unexhausted claims be dismissed without prejudice.

         The ADC Defendants’ objections indicate that they have no issue with these findings and

  recommendations. Furthermore, Plaintiff has not objected. Being well and sufficiently advised,

  and finding no clear error on the face of the record, the Court finds that the Report and

  Recommendation should be adopted to the extent that it recommends the dismissal of all of

  Plaintiff’s individual capacity claims against Defendants Wendy Kelley, Earl, and Jackson for

  failure to exhaust, and the dismissal of Plaintiff’s individual capacity claims against Defendant

  Harder related to grievance OR-19-00663 for the same reason. Those claims will be dismissed

  without prejudice. See Bumgardner v. Whaley, No. 5:09-cv-0345-BSM-JJ, 2011 WL 1496184, at

  *3 (E.D. Ark. Jan. 6, 2011), report and recommendation adopted, No. 5:09-cv-0345-BSM, 2011

  WL 1496181 (E.D. Ark. Apr. 20, 2011).

         The main issue of contention relates to Plaintiff’s grievance OR-19-00664, which

  specifically names Defendant Harder as being involved in the complained-of circumstances. It is

  undisputed that Plaintiff received a response to that grievance, which the responding officer found

  to have merit and indicated that the “[s]taff will be educated on the proper channels to follow



                                                    8
Case 6:19-cv-06108-SOH-BAB Document 72                  Filed 08/24/20 Page 9 of 15 PageID #: 370




  concerning oral surgery patients to ensure matters such as this do not occur in the future.” (ECF

  No. 24-2, p. 3). Plaintiff did not appeal this response and, in doing so, did not pursue the ADC

  grievance process to its final stage.

         The ADC Defendants argue that Plaintiff failed to fully exhaust his administrative remedies

  because he failed to appeal the grievance to the final stage and receive a written decision. Plaintiff

  argues that he did not need to appeal the grievance response because he received a favorable

  response, and the ADC policy indicates that grievances should be appealed when the inmate is

  unsatisfied with the response received, or if no response is received at all. In other words, Plaintiff

  argues that ADC policy did not make clear that he needed to appeal a favorable grievance response,

  so his administrative remedies were unavailable to him.

         Judge Bryant found Plaintiff’s argument persuasive, reasoning that the ADC’s

  Administrative Directive 14-16 does not make clear to inmates that, even if they receive favorable

  responses to their grievances, they must nonetheless appeal the favorable responses to the

  conclusion of the grievance procedure in order to fully exhaust all administrative remedies. Thus,

  Judge Bryant finds that the ADC’s Administrative Directive 14-16 is “so opaque” as to be

  practically “incapable of use” with respect to exhaustion of a favorable grievance response.

  Consequently, Judge Bryant finds that Plaintiff’s administrative remedies were unavailable to him,

  so the ADC Defendants’ summary judgment motion regarding exhaustion should be denied to the

  extent that it seeks dismissal of Plaintiff’s claims against Defendant Harder as set out in grievance

  OR-19-00664.

         The ADC Defendants object. They argue first that Administrative Directive 14-16 does,

  in fact, make clear to inmates that their administrative remedies are not fully exhausted unless the

  inmate receives a written decision at the third-step appeal level. They argue further that the



                                                    9
Case 6:19-cv-06108-SOH-BAB Document 72                  Filed 08/24/20 Page 10 of 15 PageID #: 371




  directive advises inmates that they must fully exhaust their remedies as a precondition to filing a

  federal civil rights lawsuit. They concede that the directive does not explicitly state that an inmate

  must appeal a favorable response to a grievance in order to fully exhaust, but they point to other

  cases in which inmates did so, nonetheless. See Green v. Burl, No. 5:17-cv-0074-JLH/PSH, 2018

  WL 3018213, at *2 (E.D. Ark. May 24, 2018) (finding full exhaustion where the inmate appealed

  a favorable grievance response to the conclusion of the ADC grievance process and described his

  reason for appeal as “[c]ompleting my remedies”), report and recommendation adopted, No. 5:17-

  cv-0074-JLH/PSH, 2018 WL 3016916 (E.D. Ark. June 15, 2018). They also argue that requiring

  full exhaustion, even when an inmate receives a favorable response at an intermediary stage,

  furthers the PLRA’s policy objective of making prison officials aware of internal problems and

  gives them the opportunity to address any issues.

          The Eighth Circuit does not appear to have discussed whether the ADC’s Administrative

  Directive 14-16 makes clear that inmates must appeal a favorable grievance response to the

  conclusion of the grievance process to fully exhaust. District courts to address the issue have done

  so with mixed results.

          One train of thought is that the directive is, at best, too confusingly worded to put a

  reasonable inmate on notice that, to fully exhaust, he must appeal favorable grievance responses.

  Carrillo v. Kelley, No. 1:15-cv-0113-JLH/PSH, 2016 WL 1051073, at *3 (E.D. Ark. Feb. 22,

  2016), report and recommendation adopted, No. 1:15-cv-0113-JLH/PSH, 2016 WL 1050268

  (E.D. Ark. Mar. 16, 2016). This position is based on the fact that Administrative Directive 14-16

  only explicitly instructs inmates to appeal grievances if the response received is unsatisfactory or

  if no response is received at all. Id.

          Other courts have determined that appealing a grievance to the conclusion of the grievance



                                                   10
Case 6:19-cv-06108-SOH-BAB Document 72                   Filed 08/24/20 Page 11 of 15 PageID #: 372




  procedure is necessary, even if favorable responses are received, if the inmate intends to file a civil

  rights lawsuit. See Robinson v. Straughn, No. 5:19-cv-0010-DPM, 2019 WL 3891018, at *1 (E.D.

  Ark. Aug. 16, 2019); Mason v. Corizon, Inc., No. 6:13-cv-6110-SOH, 2014 WL 4771862, at *2

  (W.D. Ark. Sept. 24, 2014); see also Green, 2018 WL 3018213, at *2 (finding full exhaustion

  where the inmate appealed a favorable grievance response and described the reason for appeal as

  “[c]ompleting my remedies”), report and recommendation adopted, 2018 WL 3016916.

         It is clear that Administrative Directive 14-16 warns inmates that “they must exhaust their

  administrative remedies as to all defendants at all levels of the grievance procedure before filing a

  Section 1983 lawsuit. . . . If this is not done, their lawsuits or claims may be dismissed

  immediately.” (ECF No. 48-2, p. 17). The question becomes whether this warning, coming on

  page seventeen of the directive—and following multiple pages that only instruct inmates to appeal

  grievances when a dissatisfactory response is received, or no response is received at all—

  sufficiently puts inmates on notice of how they must exhaust. Judge Bryant recommends that the

  Court answer this question negatively, reasoning that the directive is “so opaque” as to be

  practically “incapable of use,” and therefore, unavailable with respect to favorably answered

  grievances. Respectfully, the Court reaches a different conclusion.

         The summary judgment evidence shows that Plaintiff failed to fully exhaust any grievance

  against the ADC Defendants. Courts must dismiss a case when a plaintiff has not fully exhausted

  his available administrative remedies before filing suit. Ross, ___ U.S. ___, 136 S. Ct. 1850, 1858-

  59, 1862 (2016). There does not appear to be “any ADC requirement that a grievance resolved on

  the merits must be appealed—unless the inmate disagrees with the result and wants to pursue his

  administrative remedies further.” Robinson v. Straughn, No. 5:19-cv-0010-DPM-JJV, 2019 WL

  3889635, at *4 (E.D. Ark. June 21, 2019), report and recommendation adopted, 2019 WL



                                                    11
Case 6:19-cv-06108-SOH-BAB Document 72                   Filed 08/24/20 Page 12 of 15 PageID #: 373




  3891018. That appears to have been the case here.

         The ADC Defendants argue persuasively that Plaintiff was obviously not satisfied with the

  responses he received to his grievances, given that he filed this section 1983 lawsuit roughly a

  month later. This assumption is further supported by Plaintiff’s response brief to the ADC

  Defendants’ summary judgment motion, which argues that, following his receipt of favorable

  grievance responses, his remaining administrative remedies were unavailable to him because

  Administrative Directive 14-16 explicitly does not allow inmates to seek money damages through

  grievances. (ECF No. 31, p. 6). That Plaintiff was, at that time, wanting to seek money damages

  and knew that he could not do so through the grievance process, says to the Court that he was not

  satisfied with the grievance responses he received and wanted further relief in the form of money

  damages. “Complete exhaustion was therefore required regardless of the relief offered through

  administrative procedures.” Robinson, 2019 WL 3891018, at *1 (rejecting the argument that an

  inmate is not required to appeal a favorable grievance response when the inmate’s objections to

  the report and recommendation indicated that, during the grievance process, he planned to file a

  federal lawsuit about the issues discussed in the grievance).

         To be clear, the Court shares some of the same concerns as Judge Bryant regarding the

  clarity of language used in Administrative Directive 14-16, which is, at best, confusingly worded.

  The directive repeatedly instructs inmates to appeal grievance responses if they are not satisfied or

  if they receive no response. No mention is made of whether an inmate must appeal a favorable

  grievance response or if the inmates’ remedies are exhausted upon receipt of a favorable response.

  Thus, it is unclear throughout most of the directive what, if anything, an inmate must do if they

  receive a favorable grievance response. Only on page seventeen does the directive finally warn

  inmates that they must fully exhaust to be able to file a federal civil rights lawsuit.



                                                    12
Case 6:19-cv-06108-SOH-BAB Document 72                          Filed 08/24/20 Page 13 of 15 PageID #: 374




           However, although not ideally structured, the Court does not find Administrative Directive

  14-16 to be “so opaque” as to be practically “incapable of use” with respect to an inmate who

  receives a favorable grievance response. The PLRA has eliminated an earlier requirement in 42

  U.S.C. § 1997e(a) that “administrative remedies be plain, speedy, and effective.” Ross, ___ U.S.

  ___, 136 S. Ct. at 1858 (emphasis added). As a result, grievance “procedures need not be

  sufficiently ‘plain’ as to preclude any reasonable mistake,” as long as an “ordinary prisoner can

  make sense of what it demands.” Id. at 1859. Given the plain text of Administrative Directive 14-

  16’s warning that inmates must fully exhaust all remedies before filing a federal lawsuit, and the

  fact that the directive was available to Plaintiff (as is evident from his knowledge that the directive

  explicitly disallows inmates from seeking money damages through a grievance), the Court must

  conclude that the “ADC’s administrative scheme was not practically incapable of use.”4

  Muhammad v. Mayfield, 933 F.3d 993, 1001-03 (8th Cir. 2019). Plaintiff planned to seek money

  damages through a federal lawsuit, so he had to fully exhaust his remedies, even if his appeals

  consisted of nothing more than a message that he was appealing to exhaust his remedies.

           The Court recognizes that “[t]his is a harsh result required by precedent.” Robinson, 2019

  WL 3891018, at *1. Nonetheless, the ADC Defendants are entitled to summary judgment on

  Plaintiff’s remaining claims against them, which should be dismissed without prejudice for failure

  to exhaust. Reed v. Anderson, No. 5:11-cv-0111-DPM/JTR, 2011 WL 4709884, at *2 (E.D. Ark.

  Sept. 9, 2011) (citing Barbee v. Corr. Med. Servs., 394 F. App’x. 337, 338 (8th Cir. 2010)). The

  Court declines to adopt the Report and Recommendation to the extent that it recommends



  4
    It is neither the Court’s place nor desire to interfere with the administrative workings of the ADC, but a revised
  grievance policy could clear up any possible uncertainty regarding what, if anything, is required to fully exhaust for
  ADC inmates who receive favorable responses at an intermediate stage of the grievance process. This would benefit
  inmates by better informing them of their responsibilities regarding exhaustion and would also further the PLRA’s
  policy objective of allowing prison issues to be brought to the attention of prison officials, who would then have an
  opportunity to resolve the problem without the need to involve the courts.

                                                           13
Case 6:19-cv-06108-SOH-BAB Document 72                         Filed 08/24/20 Page 14 of 15 PageID #: 375




  otherwise.

                   2. The Medical Defendants’ Summary Judgment Motion

          The Medical Defendants also seek summary judgment on all claims against them, for the

  same reason as discussed in the previous section.5 Judge Bryant’s findings and recommendations,

  and the Medical Defendants’ objections thereto, are also the same as above.

          For the reasons discussed in the preceding section, the Court finds that the Medical

  Defendants are entitled to summary judgment on Plaintiff’s remaining claims against them, which

  should be dismissed without prejudice for failure to exhaust. The Court declines to adopt the

  Report and Recommendation to the extent that it recommends otherwise.

                                              III. CONCLUSION

          For the above-discussed reasons, the Court finds that, after de novo review of all specific

  objections and, finding no clear error on the face of the record as to all un-objected to issues, the

  instant Report and Recommendation (ECF No. 59) should be and hereby is ADOPTED IN PART.

          Accordingly, the motion to dismiss based on sovereign immunity (ECF No. 18) is hereby

  GRANTED. Plaintiff’s official capacity claims against Defendants Wendy Kelley, DeAngelo

  Earl, and Anthony Jackson are DISMISSED WITH PREJUDICE. The Court, on its own

  motion, finds that Plaintiff’s official capacity claims for money damages against Defendant Scott

  Harder should be and are DISMISSED WITH PREJUDICE.

          The ADC Defendants’ motion for summary judgment (ECF No. 48) is hereby GRANTED.

  Plaintiff’s remaining claims against Defendants Wendy Kelley, DeAngelo Earl, Anthony Jackson,

  and Scott Harder are DISMISSED WITHOUT PREJUDICE.


  5
    Plaintiff does not appear to have specifically named any of the Medical Defendants in his grievances OR-19-00663
  and OR-19-00664. Thus, it is possible that the Medical Defendants would be entitled to summary judgment for failure
  to exhaust on that basis. However, they did not explicitly make that argument in their summary judgment motion, so
  Judge Bryant and this Court are not called upon to make that determination.

                                                          14
Case 6:19-cv-06108-SOH-BAB Document 72                        Filed 08/24/20 Page 15 of 15 PageID #: 376




          The Medical Defendants’ motion for summary judgment (ECF No. 23) is also GRANTED.

  Plaintiff’s remaining claims against Defendants Jason Kelley, Crystal McCoy, and Cassandra

  Branson are DISMISSED WITHOUT PREJUDICE.

          Plaintiff’s claims against Defendant Nurse Amanda remain.6

          IT IS SO ORDERED, this 24th day of August, 2020.

                                                                        /s/ Susan O. Hickey
                                                                        Susan O. Hickey
                                                                        Chief United States District Judge




  6
   There is no proof of service in the record for Defendant Nurse Amanda. Two previous attempts to serve her have
  been unsuccessful. The Court notes that on August 20, 2020, Judge Bryant issued an order directing Plaintiff to
  provide an address for service or additional identifying information for Defendant Nurse Amanda by no later than
  September 10, 2020. (ECF No. 71). That order also warned that if Plaintiff fails to produce any information by the
  deadline, his claims against Defendant Nurse Amanda will be dismissed.

                                                         15
